PER CURIAM.
Defendant Keith Dawson appeals his convictions for dealing in stolen property and false verification of ownership on a pawnbroker transaction form. He contends that the trial court erred in instructing the jury on the inference arising from selling property below fair market value. The instruction given accurately states the law, but there is no evidence in the record *1078of the fair market value. We are compelled by our prior decision in a nearly identical case to find that this was error. See, Barfield v. State, 613 So.2d 507, 508 (Fla. 1st DCA 1993). Because we are unable to say the error was harmless, we reverse.
REVERSED.
PADOVANO, LEWIS, and THOMAS, JJ., concur.